DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-32 are pending.  Claims 1, 13, 25, and 29 have been amended on the AFCP.

Allowable Subject Matter

Claims 1-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
An updated search has been performed and Applicants AFCP with remarks and amendments filed 3/29/2021 have been fully considered, and these remarks and amendments have overcome the submitted prior art. The prior art of record, considered individually or in any reasonable combination fail to fairly show or suggest a claimed invention comprising, among other limitations, a UE transmits an uplink transmission without grant to a base station for the base station to receive, where the transmission is mapped to an initial sub-region of time-frequency resources, where the initial transmission and at least one retransmission are sent in consecutive time slots and the at least one retransmission uses a lower MCS than the initial transmission, where the at least one retransmission occupies a larger amount of resources where the larger amount of resources are selected from a group consisting of time resources, frequency resources, or time and frequency resources, as substantially described in independent claims 1, 13, 25, and 29.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENT KRUEGER/Primary Examiner, Art Unit 2474